Case 5:20-cv-05172-TLB Document 20 Filed 05/07/21 Page 1 of 4 PagelD #: 49

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS
FAYETTEVILLE DIVISION

BRETT THOMAS CHENEVERT PLAINTIFF
V. CASE NO. 5:20-CV-5172-TLB

JEFF LUNSFORD, MARY SMITH,
BLUE WATER TRANSPORT, LLC,
and JOHN DOES 1-3 DEFENDANTS

ORDER REOPENING CASE

This matter is before the Court on Plaintiff Brett Thomas Chenevert's Motion for
Relief from Order (Doc. 19). In this Motion, Plaintiff seeks reconsideration of the Court's
April 26, 2021 Order (Doc. 18) which dismissed without prejudice this action for failure to
prosecute. For the reasons explained below, the Court GRANTS Plaintiffs Motion (Doc.
19).

|. BACKGROUND

On September 17, 2020, Plaintiff filed this action against the following Defendants:
Jeff Lunsford, Mary Smith, Blue Water Transport, LLC (“Blue Water’), and John Does 1—
3 (Doc. 2). Plaintiff served Mary Smith and Blue Water on October 24, 2020; Jeff Lunsford
was never served. Mary Smith and Blue Water failed to respond to Plaintiff's Complaint,
and on December 11, 2020, the Clerk of Court entered its entry of default as to those
Defendants. On December 16, Plaintiff sought a 60-day extension of time to serve Jeff
Lunsford, and the next day Plaintiff filed a Motion for Default Judgment as to Mary Smith
and Blue Water. The extended deadline for service expired on February 15, 2021, without
any additional word from Plaintiff. Thus, on March 2, 2021, the Clerk of Court entered a
Notice directing Plaintiff to provide proof of service on Jeff Lunsford by March 8, 2021.

That deadline also expired without any update from Plaintiff.
1
Case 5:20-cv-05172-TLB Document 20 _ Filed 05/07/21 Page 2 of 4 PagelD #: 50

On April 12, 2021, the Court issued an Opinion and Order to Show Cause (Doc.
17) as to why this case should not be dismissed for failure to prosecute. The Order also
denied Plaintiff's request for a default judgment as to Mary Smith and Blue Water because
Plaintiff failed to serve Jeff Lunsford. The Court directed Plaintiff to file a written response
by April 26, 2021. That deadline passed without comment by Plaintiff, so on April 28 the
Court entered an Order (Doc. 18) dismissing the case without prejudice.

The next day, Plaintiff filed his present Motion for Relief. Therein, his counsel
explains that he last received electronic notice of a filing in this case on December 17,
2020, and that all subsequent filings have been diverted to the “junk mail” or “deleted
mail” folders of his email account. He asserts that if he had received notice of any of the
filings since December 17th, he would have timely responded. Plaintiff's counsel
discloses that he was the subject of an email “hack” on March 2, 2021, and that this
incident—as well as subsequent changes to his firewalls—may have waylaid the Court's
electronic notices. As relief, Plaintiff asks the Court to reconsider its Order dismissing
this action, and he also requests that the Court dismiss with prejudice separate defendant
Jeff Lunsford and reinstate Plaintiffs Motion for Default Judgment.

ll. DISCUSSION

Under Federal Rule of Civil Procedure 60(b), the Court may relieve a plaintiff from
an order for mistake, inadvertence, surprise, or excusable neglect; newly discovered
evidence; fraud; or any other reason that justifies relief. See Fed. R. Civ. P. 60(b). A
motion under Rule 60(b) must be made “no more than a year after entry of the judgment
or order or the date of the proceeding.” Fed. R. Civ. P. 60(c)(1). Moreover, in reviewing
a motion to reopen a case after a Rule 41(b) dismissal without prejudice, the Court takes
into account: (1) danger of prejudice to the non-moving party; (2) length of delay and its

potential impact on judicial proceedings; (3) whether the movant acted in good faith; and
2
Case 5:20-cv-05172-TLB Document 20 Filed 05/07/21 Page 3 of 4 PagelD #: 51

(4) reason for delay, including whether it was within the movant’s reasonable
control. See Glass v. Scottrade, Inc., 354 F. App'x 276, 276 (8th Cir. 2009) (per curiam)
(citing In re Guidant Corp. Implantable Defibrillators Prod. Liab. Litig., 496 F.3d 863, 866-
68 (8th Cir. 2007)).

After reviewing the grounds raised by Plaintiff, the Court will relieve Plaintiff from
the Order dismissing this case and grant his Motion to reopen the case. The Court has
no reason to question Plaintiffs counsel’s proffered explanation for the delays in this case.
Accepting at face value this explanation, it appears that counsel immediately filed the
present Motion once he realized he had missed notices from the Court. As to the question
of prejudice to Mary Smith and Bluewater if the Court reopens this case, the Court finds
that there is little risk of prejudice because reopening the case will leave them in
substantially the same position they would have been in if Plaintiff had timely complied
with the Court’s orders in April. Finally, the Court finds that Plaintiffs request to dismiss
with prejudice Jeff Lunsford is proper under Federal Rule of Civil Procedure 41(a)(2).

IT IS THEREFORE ORDERED THAT:

1. Plaintiff's Motion for Relief from Order (Doc. 19) is GRANTED, and the Clerk
of Court is DIRECTED to reopen this case;

2. Separate defendant Jeff Lunsford is DISMISSED WITH PREJUDICE;

3. Within seven (7) days of the entry of this Order, Plaintiff is DIRECTED to
file a renewed motion for default judgment as to the remaining defendants. Failure to

comply with this directive will result in the summary dismissal of this action.
Case 5:20-cv-05172-TLB Document 20 Filed 05/07/21 Page 4 of 4 PagelD #: 52

IT IS SO ORDERED on this | day of May, 2021.

  

 

IMTHY L-BROOKS
A UNI ATES DISTRICT JUDGE
